DISSENTING OPINION.
While I concur in the conclusion that the peremptory charge requested by the appellant bank was properly refused, I dissent from the allowance of any punitive damages. The facts do not justify any such an award. Appellant is condemned as having acted wilfully and oppressively when the record critically examined does not support that conclusion. And a striking feature which cannot escape attention is that appellant is condemned for acting on the advice of its attorney when one member of this Court now holds and maintains his opinion in a dissent, that the advice of the attorney was correct. Can it be that we are embarking upon such a sea of uncertainty that a client to be protected must see to it that he gets the advice of a lawyer better able to judge of legal rights than any one of the judges of this Court? As a practical matter this may be done, but there is no such thing as that any lawyer may be found who possesses such powers of prevision that in every case, whatever the case may be, *Page 469 
he can foretell with perfect accuracy what the decision of the majority of this Court, or any other court, will be. If this were possible, there would no longer be any occasion for cases in court — they would be disposed of in the offices of lawyers and would never reach a court. A plaintiff in replevin ought not be required to respond in punitive damages when he is without malice and in instituting his suit he acts upon the mature advice of an experienced and reputable lawyer, as in this case, and when there is no substantial evidence that the advice was not given upon a full disclosure of the material facts and in sincere belief in the validity thereof, and more especially as in this case when one of the judges of the state's highest court says that the advice upon the facts was correct. Here is simply an opening wedge to allow it to be said that if on a finished record the majority of the Court decides that the replevin suit ought not to have been brought, then the plaintiff therein is liable as for a wilful tort, a proposition which in effect this Court has rejected over and over. See Ellzey v. Frederic (Miss.),3 So. 2d 849, this day decided.
Alexander, J., joins in the above.